
	
		I
		112th CONGRESS
		1st Session
		H. R. 2200
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2011
			Mr. Rohrabacher
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To limit assistance to Honduras unless the President
		  certifies to Congress that the Government of Honduras has settled all
		  outstanding expropriation claims brought by United States companies against the
		  Government of Honduras.
	
	
		1.Limitation on assistance for
			 HondurasNot more than
			 $40,000,000 of funds made available to any United States Government department
			 or agency for a fiscal year may be used to provide assistance to Honduras
			 unless the President certifies to Congress for such fiscal year that the
			 Government of Honduras has settled all outstanding expropriation claims brought
			 by United States companies against the Government of Honduras.
		
